Name: 2011/822/EU: Commission Implementing Decision of 7Ã December 2011 on the recognition of Bangladesh pursuant to Directive 2008/106/EC of the European Parliament and of the Council as regards the systems for the training and certification of seafarers (notified under document C(2011) 8999) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: maritime and inland waterway transport;  organisation of transport;  employment;  education;  Asia and Oceania
 Date Published: 2011-12-09

 9.12.2011 EN Official Journal of the European Union L 327/68 COMMISSION IMPLEMENTING DECISION of 7 December 2011 on the recognition of Bangladesh pursuant to Directive 2008/106/EC of the European Parliament and of the Council as regards the systems for the training and certification of seafarers (notified under document C(2011) 8999) (Text with EEA relevance) (2011/822/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2008/106/EC of the European Parliament and of the Council of 19 November 2008 on the minimum level of training of seafarers (1), and in particular the first subparagraph of Article 19(3) thereof, Having regard to the requests from Cyprus on 26 July 2007, from Italy on 24 December 2007 and from Belgium on 25 June 2008, Whereas: (1) According to Directive 2008/106/EC Member States may decide to endorse seafarers' appropriate certificates issued by third countries, provided that the third country concerned is recognised by the Commission. Those third countries have to meet all the requirements of the International Maritime Organisation (IMO) Convention on Standards of Training, Certification and Watchkeeping for Seafarers, 1978 (STCW Convention) (2), as revised in 1995. (2) Requests for the recognition of Bangladesh have been submitted by letters of 26 July 2007 from Cyprus, of 24 December 2007 from Italy and of 25 June 2008 from Belgium. Following these requests, the Commission assessed the training and certification system in Bangladesh in order to verify whether Bangladesh meets all the requirements of the STCW Convention and whether the appropriate measures have been taken to prevent fraud involving certificates. That assessment was based on the results of an inspection carried out by experts of the European Maritime Safety Agency in February 2008. During that inspection certain deficiencies in the training and certification systems were identified. (3) The Commission provided the Member States with a report on the results of the assessment. (4) By letters of 26 March 2009, 9 December 2009 and 28 September 2010, the Commission requested Bangladesh to provide evidence demonstrating that the deficiencies identified had been corrected. (5) By letters of 29 March 2009, 21 May 2009, 12 July 2009, 4 January 2010, 27 February 2011 and 14 March 2011, Bangladesh provided the requested information and evidence concerning the implementation of appropriate and sufficient corrective action to address most of the deficiencies identified during the assessment of compliance. (6) The remaining shortcomings concern, on the one hand, the lack of certain training equipment in one of the maritime education and training institutions of Bangladesh, and on the other hand training for preparatory courses relating to Section A-II/1 of the STCW Code. Bangladesh has therefore been invited to implement further corrective action in this respect. However, these shortcomings do not warrant calling into question the overall level of compliance of Bangladesh with STCW requirements on training and certification of seafarers. (7) The outcome of the assessment of compliance and the evaluation of the information provided by Bangladesh demonstrates that Bangladesh complies with the relevant requirements of the STCW Convention, while this country has taken appropriate measures to prevent fraud involving certificates. (8) The measures provided for in this Decision are in accordance with the opinion of the Committee on Safe Seas and the Prevention of Pollution from Ships, HAS ADOPTED THIS DECISION: Article 1 For the purposes of Article 19 of Directive 2008/106/EC, Bangladesh is recognised as regards the systems for the training and certification of seafarers. Article 2 This Decision is addressed to the Member States. Done at Brussels, 7 December 2011. For the Commission Siim KALLAS Vice-President (1) OJ L 323, 3.12.2008, p. 33. (2) Adopted by the International Maritime Organisation.